73 F.3d 358NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Abdul Rashid SALIH, a/k/a Russell Bacon, Plaintiff--Appellant,v.Seawall SMITH, Warden;  William Filbert, Assistant Warden;Pamela Sorenson, Supervisor Classification;Theodore Purnell, Security Chief;Patricia Goins, Counselor,Defendants--Appellees.
No. 95-6481.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 29, 1995.Decided Dec. 27, 1995.

Abdul Rashid Salih, Appellant Pro Se.  John Joseph Curran, Jr., Attorney General, Audrey J.S. Carrion, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.
Before NIEMEYER, HAMILTON, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint alleging retaliatory prison transfer.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Salih v. Smith, Nos.  CA-93-1556-HAR;  CA-93-1619-HAR (D. Md. Nov. 16, 1994;  Feb. 28, 1995).  Appellant has expressly abandoned his religious freedom claims on appeal;  we do not address these claims further.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.